IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 November 2, 1999 Session

          STATE OF TENNESSEE v. CHRISTOPHER LINDSAY
             Appeal as of Right from the Criminal Court for Anderson County
                        No. 98CR0137     James B. Scott, Jr.Judge,



                                 No. E1998-00036-CCA-R3-CD
                                      November 3, 2000

                                          JUDGMENT


       Came the Appellant, Christopher Lindsay, by counsel and also came the Attorney General
on behalf of the State, and this case was heard on the record on appeal from the Criminal Court of
Anderson County; and upon consideration thereof, this Court is of the opinion that there is no
reversible error in the judgment of the trial court.

        It is, therefore, ordered and adjudged by this Court that the judgment of the trial court is
affirmed, and the case is remanded to the Criminal Court of Anderson County for execution of the
judgment of that Court and for collection of costs accrued below. Appellant may remain on bond,
with a twenty-five percent increase, pending possible appeal to the Supreme Court.

       Because it appears to the Court that Appellant, Christopher Lindsay, is indigent, costs will
be paid by the State.

                                      Per Curiam
                                      Smith, Tipton, Woodall